Citation Nr: 0411573	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  99-08 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, evaluated as 10 percent 
disabling from August 4, 1998 to October 17, 2000.  

2.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling from October 18, 2000.  

3.  Entitlement to an increased disability rating for removal 
of the right testicle, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a compensable disability rating for 
headaches.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  Specifically, in a March 1999 decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and awarded a 10 percent evaluation to this 
disability, effective from August 4, 1998.  Also by this 
rating action, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected removal of the right testicle.  
Additionally, by an October 1999 rating action, the RO denied 
the issue of entitlement to a compensable disability 
evaluation for the service-connected headaches.  

During the current appeal, and specifically by an August 2002 
rating action, the RO awarded an increased evaluation for the 
service-connected PTSD from 10 percent to 50 percent, 
effective from October 18, 2000.  The 10 percent and 
subsequent 50 percent evaluations assigned to the 
service-connected PTSD are based on an initial grant of 
service connection for this disability.  As such, the entire 
period associated with this service-connected disability will 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issues with regard to the service-connected PTSD 
are correctly characterized as listed on the title page of 
this decision.  

Further review of the claims folder indicates that, in 
September 1999, the veteran presented testimony before a 
hearing officer at the RO.  In the substantive appeal which 
was subsequently received at the RO in November 1999 with 
regard to the increased rating claims for his 
service-connected PTSD and testicle removal, the veteran's 
attorney initially indicated that the veteran wished to 
present testimony at a personal hearing before a Veterans Law 
Judge at the RO, but crossed out the box originally noting a 
request for such a hearing and checked the box indicating 
that the veteran did not want a hearing before a Veterans Law 
Judge.  As such, the Board concludes that VA has satisfied 
the veteran's request for a personal hearing in the present 
case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Between August 4, 1998 to October 17, 2000, the veteran 
exhibited intact abilities to cope with his mild 
service-connected PTSD symptomatology and, as such, was able 
to socialize with others and to maintain a consistently good 
work performance as well as good rapport with supervisors and 
co-workers.  

3.  Since October 18, 2000, the service-connected PTSD has 
been manifested by limited eye contact, considerable 
depression, suicidal and homicidal ideation (although no 
intent), some psychomotor retardation, disorganized thinking, 
a blunted and constricted affect, as well as the veteran's 
demonstrated problems maintaining employment due to his 
absenteeism which has been caused, in part, by his lack of 
sleep from his nightmares and due to his problems dealing 
with his managers.  The service-connected PTSD has not been 
manifested by total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

4.  The service-connected right testicle removal is 
manifested by a well-healed scar with no scrotal tenderness 
or mass and with an asymptomatic left testicle.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for the service-connected PTSD between August 4, 
1998 to October 17, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2003).  

2.  The criteria for a disability rating of 70 percent, but 
no higher, for the service-connected PTSD from October 18, 
2000 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  

3.  The criteria for a disability rating greater than 
10 percent for the service-connected removal of the right 
testicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.115b, Diagnostic Code 7524 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In the statement of the case issued in April 1999 (with 
regard to the PTSD and right testicle removal rating claims), 
a supplemental statement of the case (SSOC) furnished in 
October 1999, a statement of the case (with regard to the 
headaches rating claim) issued in November 1999, a letter 
dated in January 2002, SSOCs furnished in August 2002 and 
September 2002, and a letter dated in July 2003, the RO 
informed the veteran of the criteria used to adjudicate his 
rating claims, the type of evidence needed to substantiate 
these issues, as well as the specific information necessary 
from him.  The July 2003 letter informed the veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claim for an increased rating, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the May 2003 letter did ask 
the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for increase.

In this case, the initial AOJ decision denying the veteran's 
claim for increase was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded several pertinent VA examinations during 
the current appeal.  The veteran has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for gout would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

I.  Ratings For Service-Connected PTSD

According to the service personnel records, the veteran 
served on active military duty from June 1965 to June 1967.  
During that time, he had one year of foreign and/or sea 
service.  His military occupational specialty was that of a 
light weapons infantryman.  As a result of his service, he 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal, the Combat Infantryman's Badge, and the Purple Heart.  

The service medical records are negative for complaints, 
treatment, or findings of a psychiatric disability, to 
include PTSD.  At the separation examination which was 
conducted in May 1967, the veteran denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  The separation 
evaluation demonstrated that the veteran's psychiatric system 
was normal.  

In August 1967, the veteran underwent a VA examination, at 
which time he made no psychiatric complaints.  A psychiatric 
evaluation demonstrated orientation and cooperation.  The 
examiner concluded that there was no suggestion of a 
personality or psychiatric disorder.  

According to a report of a private psychological evaluation 
completed on August 4, 1998, the veteran described traumatic 
experiences during his Vietnam service between February 1966 
and February 1967, including seeing many of his friends 
killed by enemy fire, being wounded while on patrol in the 
jungle, and losing a testicle as a result of these wounds.  
With regard to his employment history, he explained that he 
had had a history of consistently good work performance, had 
never been fired or left a job under adverse circumstances, 
and had always maintained good rapport with supervisors and 
co-workers.  He noted that, for the past 20 years, he worked 
at night (from 11:00 p.m. to 7:00 a.m.) on the railroad.  He 
also stated that he had missed "a lot of time there because 
of his headaches."  The examining psychologist noted that 
relevant testing demonstrated the presence of intrusive 
experiences and defensive avoidance, which are two "key 
elements in persons suffering from Posttraumatic Stress 
Disorder," but that other pertinent studies showed "better 
than usual levels of overall adjustment and intact coping 
resources."  Thus, the examining psychologist concluded that 
the veteran was "doing a relatively good job of managing the 
disturbing and distressing PTSD symptoms [that] he suffers 
from."  

Subsequently, in December 1998, the veteran underwent a VA 
examination.  At that time, the veteran denied undergoing any 
mental health treatment or taking any psychotropic 
medication.  In addition to describing being wounded by enemy 
fire during his Vietnam service, he also complained of 
current psychiatric symptoms such as nightmares, intrusive 
thoughts concerning his Vietnam war experiences, startled 
responses, as well as avoidance of large crowds and war 
movies.  The veteran also noted that he continued to work as 
a laborer for the Union Pacific Railroad.  He denied having 
any problems at work.  He stated that he socialized generally 
with relatives and that he does have one friend, who is also 
a Vietnam veteran, with whom he visits occasionally.  

A mental status evaluation completed at the December 1998 VA 
examination demonstrated casual grooming, readily conversing 
with the examiner, full cooperation, limited eye contact, 
orientation to all spheres, mild dysphoria, speech which was 
within normal limits with respect to rate and rhythm, a 
predominant mood of some depression, an affect which was 
appropriate to content, logical and tight thought processes 
and associations with no loosening of association or 
confusion, no gross impairment of memory, no delusions, 
adequate judgment, somewhat limited insight, no suicidal 
ideation, and occasional homicidal ideation without intent.  
The examiner diagnosed, on Axis I, chronic PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 63.  In 
addition, the examiner concluded that, at the time of the 
examination, the veteran did not need psychiatric 
hospitalization.  

By a March 1999 rating action, the RO granted service 
connection for PTSD.  On the basis of the 1998 evaluation 
findings, the RO awarded a disability rating of 10 percent 
for this service-connected disability, effective from 
August 4, 1998.  

According to a private evaluation completed in April 1999, 
the veteran's PTSD symptoms included chronic anger, a 
diminished ability to tolerate noise and pressures associated 
with dealing with people, as well as disturbance and 
distraction associated with flashbacks of combat experiences.  
The evaluation demonstrated a fair ability to follow work 
rules and to relate to co-workers; poor or no ability to deal 
with the public; fair use of judgment; a good ability to 
interact with supervisors; a fair ability to deal with work 
stresses; a good ability to function independently; a fair 
ability to maintain attention and concentration; poor or no 
ability to understand, remember, and carry out complex job 
instructions; a fair ability to understand, remember, and 
carry out detailed but not complex job instructions; a good 
ability to understand, remember, and carry out simple job 
instructions; a good ability to maintain personal appearance; 
and a fair ability to behave in an emotionally stable manner, 
to relate predictably in social situations, and to 
demonstrate reliability.  

In September 1999, the veteran presented testimony before a 
hearing officer at the RO.  According to this testimony, the 
veteran experiences flashbacks of his Vietnam experiences, 
some interference with concentration and attention at work, 
anger, avoidance of crowds, trouble sleeping, a lack of an 
appetite, and problems getting along with relatives as a 
result of his PTSD.  Hearing transcript (T.) at 9-14.  The 
veteran testified that he continues to working at the Union 
Pacific Railroad.  T. at 11-12.  

At a VA mental status evaluation completed on October 18, 
2000, the veteran complained of problems sleeping and 
nightmares.  He exhibited appropriate dress and grooming; no 
unusual mannerisms or abnormal changes of psychomotor status; 
eye contact "half of the time during the interview;" a 
depressed mood; a flattened, congruent, and appropriate 
affect; normal fluency, rate, and prosody of speech; some 
decreased volume of speech; a normal linear thought process 
without tangential or circumstantial thought; no current 
suicidal or homicidal ideations; and no psychotic symptoms.  
The examiner diagnosed, on Axis I, a moderate recurrent major 
depressive disorder as well as PTSD and assigned a GAF score 
of 61.  

In December 2000, the veteran underwent a psychiatric 
evaluation at the local Vets Center at which time he 
complained of nightmares, problems sleeping, anger, 
depression, avoidance behavior, and relationship problems.  
According to the report of this examination, the mental 
status evaluation demonstrated no delusions, disorganized 
thinking, or hallucinations; poor appetite; severe sleep 
disturbance; no sex drive; a low energy level; past suicidal 
ideations with no attempts; no current suicidal ideations; 
and no homicidal thoughts.  

VA medical records dated between December 2000 and March 2001 
reflect individual and group therapy sessions for PTSD.  The 
reports of these sessions indicate that the symptomatology 
associated with the veteran's PTSD include nightmares, 
socialization and relationship problems, an inability to talk 
about Vietnam experiences except in group sessions, anger, 
irritability, avoidant behavior, and hypervigilance.  
Specifically, in January 2001, the veteran sought treatment 
for continued feelings of depression, insomnia, nightmares, 
hypervigilance, and agitation as well as very poor energy, 
"ok" appetite, and poor concentration.  He denied suicidal 
thoughts.  A mental status evaluation demonstrated good dress 
and grooming, fair eye contact, some psychomotor retardation, 
varying moods, a blunted affect, dysthymia, no frank 
hallucinations or other psychotic symptoms, and no current 
suicidal or homicidal ideations (although a history of 
chronic suicidal ideations).  The examiner diagnosed, on Axis 
I, PTSD and assigned a GAF score of 50.  In addition, the 
examiner explained that the veteran's PTSD continues to be 
symptomatic, that his most bothersome symptom is his 
decreased ability to sleep and his nightmares, and that an 
increase in his medication would be difficult due to the 
gastrointestinal side effects of the medicine that the 
veteran experiences.  (Further, the examiner noted that the 
GAF score assigned on October 18, 2000 was 41.)  

An April 2001 VA mental status evaluation demonstrated 
appropriate clothing; cooperation; frequent eye contact; 
ability to maintain focus; unremarkable behavior (including 
activity levels, hand gestures, and posture); rate, volume, 
and inflection of speech which was within normal limits; a 
constricted affect; goal-directed and coherent thought 
processes; no delusions, preoccupations, or obsessions; no 
hallucinations; no response to internal stimuli; and evidence 
of organic damage/head injury.  The examiner diagnosed, on 
Axis I, a depressive disorder as well as prolonged PTSD.  In 
addition, the examiner noted that the last GAF score 
assigned, 50, was noted in January 2001.  

In November 2001, the veteran complained of avoidance 
behavior, emotional numbing, insomnia, physiological reaction 
to some reminders, nightmares, startle responses, and 
irritability.  A mental status evaluation demonstrated 
alertness; cooperation; a flat, constricted, and related 
affect; no delusions, illusions, or hallucinations; no 
suicidal or homicidal ideations; and orientation times four.  
The examiner provided an impression, on Axis I, of chronic 
PTSD.  In addition, the examiner assigned a GAF score of 51 
and explained that this score was the appropriate highest and 
lowest score in the past 12 months.  

In April 2002, the veteran underwent a VA PTSD examination.  
At that time, he complained of nightmares, sweats, trouble 
sleeping, depression, intrusive thoughts of his Vietnam 
service and combat experiences, easy startle response, and 
avoidance of crowds.  According to the veteran, he has had 
"problems at work secondary to having to miss work because 
of migraine headaches and his lack of sleep from his 
nightmares . . . [and] also has problems dealing with his 
managers."  He also noted that, at the time of the 
examination, he was not receiving mental health treatment and 
was not taking psychotropic medications.  

A mental status evaluation demonstrated casual grooming, full 
cooperation, an appearance of dysphoria, limited eye contact, 
speech which was within normal limits with regard to rate and 
rhythm, considerable depression, affect which was appropriate 
to content, logical and tight thought processes and 
associations, no loosening of association, no confusion, no 
gross impairment in memory, orientation to all spheres, no 
hallucinations, no delusional material, adequate insight and 
judgment, and suicidal and homicidal ideation without intent.  
The examiner diagnosed, on Axis I, chronic PTSD and assigned 
a GAF score of 45 (in terms of current functioning as well as 
functioning over the past 12 months).  In addition, the 
examiner expressed his opinion that the veteran was not in 
need of psychiatric hospitalization at the time of the 
examination.  

In August 2002, the RO considered this additional evidence.  
The RO concluded that the pertinent medical records supported 
the grant of a 50 percent disability evaluation for the 
service-connected PTSD, effective from October 18, 2000.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Under the applicable rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, a 10 percent evaluation will be awarded 
with evidence of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
addition, a GAF score of 51 to 60 is illustrative of moderate 
symptoms (including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is representative of some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

i.  Evaluation Of PTSD From August 4, 1998 To October 17, 
2000

Between August 4, 1998 and October 17, 2000, the veteran has 
asserted that his service-connected PTSD is more severe than 
the current 10 percent disability evaluation for this time 
period has indicated.  In particular, he has described 
flashbacks of his Vietnam experiences, some interference with 
concentration and attention at work, anger, avoidance of 
crowds, trouble sleeping, a lack of an appetite, and problems 
getting along with relatives as a result of his PTSD.  See, 
e.g., T. at 9-14.  Additionally, the veteran has asserted 
that such symptomatology warrants a schedular disability 
rating greater than the current 10 percent rating for this 
time period.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Clinical reports dated from August  1998 to October 2000 
reflect the veteran's complaints of anger, nightmares, 
intrusive thoughts concerning his Vietnam war experiences, 
startled responses, as well as avoidance of large crowds and 
war movies.  In addition, these reports have shown the 
presence of intrusive experiences, defensive avoidance, 
limited eye contact, mild dysphoria, a predominant mood of 
some depression, somewhat limited insight, and occasional 
homicidal ideation without intent.  

Significantly, however, these relevant evaluations have also 
demonstrated casual grooming, readily conversing with the 
examiner, full cooperation, orientation to all spheres, 
speech which was within normal limits with respect to rate 
and rhythm, an affect which was appropriate to content, 
logical and tight thought processes and associations with no 
loosening of association or confusion, no gross impairment of 
memory, no delusions, adequate judgment, no suicidal 
ideation, and the ability to socialize with relatives and one 
friend (who is also a Vietnam veteran).  Furthermore, 
throughout the time period between August 4, 1998 and 
October 17, 2000, the veteran continued to work.  In fact, at 
the August 4, 1998 private psychological evaluation, the 
veteran reported having a history of consistently good work 
performance, never been fired or left a job under adverse 
circumstances, and always maintained good rapport with 
supervisors and co-workers.  The veteran worked as a laborer 
with a railroad company, for 20 years, at night.  Although he 
reported having lost time from work, he further noted that 
the reason for his absenteeism was his headaches.  
Furthermore, although the April 1999 evaluation reflected the 
veteran's poor ability to deal with the public as well as his 
poor ability to understand, remember, and carry out complex 
job instructions, he was also found to have fair use of 
judgment; a good ability to interact with supervisors; a fair 
ability to deal with work stresses; a good ability to 
function independently; a fair ability to maintain attention 
and concentration; a fair ability to understand, remember, 
and carry out detailed but not complex job instructions; a 
good ability to understand, remember, and carry out simple 
job instructions; a good ability to maintain personal 
appearance; and a fair ability to behave in an emotionally 
stable manner, to relate predictably in social situations, 
and to demonstrate reliability.  

Significantly, the private psychologist who conducted the 
August 1998 evaluation concluded that the veteran exhibited 
"better than usual levels of overall adjustment and intact 
coping resources" and that he (the veteran) was "doing a 
relatively good job of managing the disturbing and 
distressing PTSD symptoms [that] he suffers from."  
Moreover, the VA examiner who conducted the VA PTSD 
examination in December 1998 concluded that a GAF score of 63 
(representative of only some mild difficulty in social and 
occupational functioning) was appropriate and that, at the 
time of the examination, the veteran did not need psychiatric 
hospitalization.  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Consequently, based upon the totality of the recent relevant 
evidence which demonstrates essentially mild impairment 
resulting from the service-connected PTSD between August 4, 
1998 and October 17, 2000, the Board finds that this 
disability more closely approximates the criteria for a 10 
percent evaluation during this time period.  As such, a 
disability rating greater than 10 percent for the veteran's 
service-connected PTSD between August 4, 1998 and October 17, 
2000 is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ii.  Evaluation Of PTSD Since October 18, 2000

Since October 18, 2000, the veteran has continued to assert 
that his service-connected PTSD is severe.  In particular, he 
has described problems sleeping, nightmares, sweats, 
depression, avoidance behavior, relationship problems, 
hypervigilance, agitation, startle responses, physiological 
reaction to some reminders, irritability, very poor energy, 
an "ok" appetite, poor concentration, and emotional 
numbing.  Additionally, the veteran has asserted that such 
symptomatology warrants a schedular disability rating greater 
than the current 50 percent evaluation.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Following a complete and thorough review of the pertinent 
evidence, the Board finds that the symptomatology associated 
with the veteran's service-connected PTSD, since October 18, 
2000, warrants the award of a 70 percent disability rating, 
but no higher.  Since October 18, 2000, the veteran has 
undergone multiple psychiatric evaluations which have 
consistently provided medical conclusions that a GAF score 
ranging between 41 and 50 for his service-connected PTSD is 
appropriate.  This range of numbers is illustrative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  Examiners based 
these conclusions on the objective evaluation findings of 
limited eye contact, considerable depression, suicidal and 
homicidal ideation (although no intent), some psychomotor 
retardation, disorganized thinking, a blunted and constricted 
affect, as well as the veteran's demonstrated problems 
maintaining employment due to his absenteeism which has been 
caused, in part, by his lack of sleep from his nightmares and 
due to his problems dealing with his managers.  

Consequently, based upon the totality of the recent relevant 
evidence, the Board finds that the service-connected PTSD 
closely approximates the criteria for a 70 percent evaluation 
since October 18, 2000.  As such, an increased disability 
rating of 70 percent for the veteran's service-connected PTSD 
is warranted.  

Significantly, however, recent psychiatric evaluations have 
also demonstrated casual grooming, full cooperation, speech 
within normal limits with regard to rate and rhythm, affect 
which is appropriate to content, logical and tight thought 
processes and associations, no loosening of association, no 
confusion, no gross impairment in memory, orientation to all 
spheres, no hallucinations, no delusional material, as well 
as adequate insight and judgment.  Furthermore, the most 
recent evidence included in the claims folder indicates that 
the veteran is not receiving outpatient or inpatient mental 
health treatment and is not taking psychotropic medications.  
Without evidence of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, a 
total schedular rating for the veteran's service-connected 
PTSD since October 18, 2000 is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

II.  Rating For Service-Connected Removal Of The Right 
Testicle

According to the service medical records, in August 1966, the 
veteran complained of pain in his groin area.  In October 
1966, he underwent a right orchiectomy and a left testicle 
fixation.  In the following month, the veteran sought 
treatment for complaints of intermittent sharp pain.  The 
report of the May 1967 separation examination noted that the 
veteran had an infarcted right testis secondary to removal in 
1966.  

At the August 1967 VA examination, the veteran reported that, 
during service, he developed swelling of his left testicle 
and was hospitalized for approximately three weeks, during 
which time his right testicle was removed.  The physical 
examination conducted at the August 1967 evaluation 
demonstrated a missing right testicle with a well-healed 
incision, no residual tenderness, and a normal left testicle.  
The examiner diagnosed, in pertinent part, residuals of 
removal of the right testicle for a ruptured testicle.  

By a September 1967 rating action, the RO granted service 
connection for removal of the right testicle.  In addition, 
the RO awarded a 10 percent evaluation for this 
service-connected disorder, effective from June 1967.  

The service-connected removal of the veteran's right testicle 
has remained evaluated as 10 percent disabling.  As the RO 
noted in the statement of the case furnished to the veteran 
in April 1999 during the current appeal, the current 
10 percent rating for his service-connected right testicle 
removal was assigned under the law in effect at the time that 
service connection was granted for this disability and is a 
protected rate.  

According to the relevant evidence received during the 
current appeal, in November 1998, the veteran underwent a VA 
genitourinary examination.  At that time, he denied having 
testicular malignancy and reported that he developed sharp 
pains in the right side of his scrotum "only at times."  He 
denied any swelling or other symptoms with regard to his left 
testicle.  The veteran, who fathered three children since 
undergoing the right orchiectomy in 1966, did not complain of 
impotence.  A physical examination demonstrated a well-healed 
scar with no scrotal tenderness or mass.  The examiner 
provided an impression of post-operative status, right 
orchiectomy for torsion of the right spermatic cord.  

At the September 1999 personal hearing, the veteran testified 
that he experiences pain in his groin area.  T. at 8.  
According to the veteran's testimony, the pain, which occurs 
once every month or two is so intense and sharp that it 
"buckles . . . [his] knees."  T. at 8-9.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

According to the relevant rating criteria, removal of one 
testis will result in a noncompensable disability rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2003).  Removal of 
both testes warrants the grant of a 30 percent disability 
rating.  Id.  Further, in cases of the removal of one testis 
as a result of a service-incurred injury or disease, other 
than an undescended or congenitally undeveloped testis, with 
the absence or nonfunctioning of the other testis unrelated 
to service, an evaluation of 30 percent will be assigned for 
the service-connected testicular loss.  Testis, underscended, 
or congenitally undeveloped is not a ratable disability.  
38 C.F.R. § 4.115b, Note following Diagnostic Code 7524 
(2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected right testicle removal is more severe 
than the current 10 percent disability evaluation for this 
disability indicates.  In particular, he has described pain 
in his groin area which occurs approximately once every month 
or two and which is so intense and sharp that it "buckles . 
. . [his] knees."  T. at 8-9.  Additionally, the veteran has 
asserted that such symptomatology warrants a schedular 
disability rating greater than the current 10 percent rating 
for this disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected right 
testicle removal must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

According to the recent relevant evidence received during the 
current appeal, the service-connected removal of the right 
testicle is manifested by a well-healed scar with no scrotal 
tenderness or mass and with an asymptomatic left testicle.  
Significantly, without evidence of the removal, or 
nonfunctioning, of the veteran's left testicle, an evaluation 
of 30 percent cannot be assigned for the service-connected 
right testicular loss.  See, e.g., 38 C.F.R. § 4.115b, Note 
following Diagnostic Code 7524 (2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right testicle 
removal results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his right testicle 
removal results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 10 percent for the 
service-connected PTSD between August 4, 1998 to October 17, 
2000 is denied.  

A disability rating of 70 percent for the service-connected 
PTSD from October 18, 2000 is granted, subject to the 
provisions governing the payment of monetary benefits.  

A disability rating greater than 10 percent for the 
service-connected removal of the right testicle is denied.  


REMAND

According to the relevant evidence received during the 
current appeal for a compensable disability rating for the 
service-connected headaches, at the June 1999 VA neurological 
examination, the veteran complained of headaches occurring 
two to three times per week and lasting four to twelve hours.  
He described the pain as bifrontal in location as well as 
pressure-like and squeezing in nature (without throbbing).  
He also stated that he occasionally experiences nausea but 
typically does not have nausea or vomiting.  In addition, he 
stated that he had missed 20 days of work as a laborer for a 
railroad company in 1999 as a result of his headaches.  The 
neurological evaluation was negative, and the examiner 
provided an impression of episodic muscle tension type 
headaches.  

Thereafter, the veteran has asserted that his 
service-connected headaches have increased in severity.  
Specifically, at the September 1999 personal hearing, the 
veteran testified that his headaches occur around the front 
(and top) area of his head two or three times a month, last 
one week during each occurrence, and results in nausea, sense 
of balance and visual problems, and ringing in the ears.  
T. at 1-6.  At an April 2001 treatment session, additional 
medication was prescribed for the veteran's headaches.  
Further records indicate that this medicine is used to treat 
severe headaches.  

In addition, at the September 1999 personal hearing, the 
veteran continued to maintain that his headaches interfere 
with his work on the railroad.  T. at 4-8.  Furthermore, at 
subsequent VA outpatient medical sessions and examinations 
conducted in January 2001, February 2001, February 2002, and 
April 2002, the veteran continued to report having difficulty 
getting to work due to his headaches and also noted that he 
had been disciplined by his supervisor due to his 
absenteeism.  

Consequently, the Board believes that a remand of the 
veteran's compensable rating claim for his service-connected 
headaches is warranted.  On remand, the veteran should be 
accorded a pertinent VA neurological examination to determine 
the current nature and extent of his service-connected 
headaches.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine the 
nature and extent of his 
service-connected headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent headache pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should obtain from the veteran 
information regarding the frequency and 
duration of any prostrating attacks.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected headache disability has 
resulted in severe economic 
inadaptability.  

2.  The RO should then adjudicate the 
claim of entitlement to a compensable 
disability rating for the 
service-connected headaches.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in 
September 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



